This is an application for writ of habeas corpus, alleging that petitioner, Melinda Coonrod Rice, is restrained of her liberty and unlawfully imprisoned in the county jail of Payne county by the sheriff of said county. It is averred that petitioner is charged with unlawful possession of intoxicating liquor, and that her bail is fixed at the excessive and unreasonable amount of $2,000 for her appearance for trial in the county court of Payne county; that said petitioner resides upon her farm and homestead, and has resided there for more than 36 years last past, and is the mother of five children; that she has been unable to give said excessive bail, and the same is in violation of her constitutional and statutory *Page 114 
rights; and praying that she be admitted to bail in a reasonable sum in said cause. Following the rule stated in Ex parte Hayworth, 34 Okla. Cr. 41, 244 P. 827, and upon consideration of the proof offered, we are of opinion that the bail fixed by the trial court is excessive, and clearly disproportionate to the offense involved. It is therefore considered, adjudged, and ordered that the bond required be reduced to $500, bond to be conditioned as by law provided, or, in lieu thereof, a cash deposit of $500 with the court clerk of said county, and, upon the approval of the bond by the court clerk, or deposit aforesaid, the respondent is directed to discharge petitioner.